Citation Nr: 1420789	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and from May 1984 to March 1987.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript for the hearing could not be made.  The Veteran was sent a letter in July 2012 informing him of this and his options for another Board hearing.  In a July 2012 response, the Veteran declined the option to have a new hearing and requested the case by considered on the evidence of record.  The Board has proceeded accordingly.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.
 

FINDING OF FACT

The Veteran's bilateral hearing loss disability is related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A.           §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for bilateral hearing loss disability.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

In October 2010, the Veteran filed an informal claim of entitlement to service connection for bilateral hearing loss.

The Veteran's DD 214s show that he served as a heavy construction equipment operator and as a fire finder radar operator.  A February 1984 enlistment examination was negative for any ear abnormalities.

In a January 1987 report of medical history, the Veteran indicated he had hearing loss and noted his usual occupation was a radar technician.  An examination report dated in January 1987 shows a threshold shift at 500 to 1000 Hertz in the right ear and at 500 to 1000 Hertz and 4000 Hertz in the left ear when compared to the February 1984 enlistment examination report.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
5
LEFT
10
5
0
0
15

The Veteran received audiological testing through his employer from September 2006 to September 2010 which revealed hearing loss since a baseline audiological test was taken in December 2001.  See 38 C.F.R. § 3.385.  The audiological examinations all indicated that the Veteran used hearing protection and was trained and fitted for hearing protectors.

An August 2010 VA Medical Center treatment note indicates that the Veteran reported trouble with hearing and exposure to loud noise while on active duty.  The VA treatment note indicates that he worked for a highway department.  In September 2010, the Veteran was seen for a hearing evaluation and provided a family history of hearing loss and a history of military noise exposure as a heavy equipment operator and radar operator near artillery.  The Veteran also reported that a hot piece of metal entered his ear canal while he was operating heavy equipment.  He reported having no current occupational and recreational noise exposure.  The Veteran stated he worked around heavy equipment with hearing protection.  Testing revealed bilateral mild to moderately severe high frequency sensorineural hearing loss.

In a February 2011 VA examination, the Veteran reported that he "noticed my hearing is not as good as it once was" since he left the military.  The VA examiner noted that the Veteran was a heavy equipment operator and field artillery fire finder and radio operator that sat about 1000 meters from field artillery and five ton trucks.  The Veteran provided an occupational history of working as a truck driver and laborer until 1999 with reported hearing protection and work at a highway department with hearing protection.  The Veteran reported recreational noise exposure of rifle and shotgun hunting without hearing protection and some target shooting with hearing protection.  

The VA examiner diagnosed normal to moderately severe bilateral sensorineural hearing loss.  The VA examiner indicated review of service medical records and VA records and determined that hearing impairment was less likely as not caused by or a result of heavy equipment use in the military.  The rationale was that the Veteran had significant noise exposure in the military but that his hearing was normal upon separation despite a shift in hearing acuity in the left ear.  The VA examiner found it was more likely that the Veteran's hearing impairment was due to recreational and civilian occupational noise exposure due to the longer duration of noise exposure since separation from service.  The VA examiner opined that although the Veteran reported use of hearing protection, hearing protection did not eliminate all acoustic trauma.  The VA examiner further found that possible familial history of hearing impairment and smoking history were additional contributors to the Veteran's hearing loss.

In an April 2011 notice of disagreement, the Veteran noted that hearing loss can occur with noise exposure in excess of 85 decibels and that his duties while in military service all exposed him to noise in excess of 85 decibels.  The Veteran stated that he spent 85 percent of his time operating a bulldozer on active duty and that the bulldozer operator manual warned of permanent hearing damage if no hearing protection was utilized.  He stated that hearing protection was not always available while on active duty and that he did not always use hearing protection because it was uncomfortable.  Additionally, the Veteran reported spending the rest of his time operating other heavy machinery without consistent use of hearing protection.  The Veteran also noted that during his second period of active duty he was exposed to howitzers and continual noise from generators.  The Veteran contended that the VA examiner was not aware of the amount of noise exposure he experienced in military service.  He also argued that the majority of his hearing loss occurred prior to 2001, when he had his first test for hearing loss since service and hearing loss was first noted.

The Board has found the Veteran's statements concerning the onset of bilateral sensorineural hearing loss in service and its continuity since service to be competent and credible.  His statements are internally consistent, consistent with other evidence of record, and facially plausible in the context of his military service.

Moreover, the Veteran served as a heavy construction equipment operator and as a fire finder radar operator which exposed him to excessive noise.  Service records confirm that the Veteran was a radar operator and a February 2011 VA examination report notes that he experienced significant noise exposure in service.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.

The Board acknowledges that the February 2011 VA opinion is against the Veteran's claim.  However, the Board finds the opinion of little probative value because the examiner did not address the Veteran's competent lay statements relating to the onset of his symptoms that were supported by a positive notation for hearing loss in a January 1987 report of medical history.  Further, the VA examiner indicated that there was no review of private medical records although the claims file included audiological testing reports from the Veteran's employer that were relevant to the claim.  A VA examination report based on incomplete or inaccurate evidence of record is not probative evidence.  

The Board finds the Veteran's lay contentions with supporting service treatment records that his hearing loss began in service place the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


